ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Unity of People Construction Company          )      ASBCA Nos. 58777, 59060, 59235
                                              )
Under Contract No. W91B4L-12-C-0225           )

APPEARANCE FOR THE APPELLANT:                        John M. Manfredonia, Esq.
                                                      Manfredonia Law Offices, LLC
                                                      Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Ahsan M. Nasar, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 90
days of the date of this Order.

       Dated: 4 February 2015


                                                  LYND¥ta~fi~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58777, 59060, 59235, Appeals of
Unity of People Construction Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals